DETAILED ACTION
This office action is responsive to application 17/614,790 filed on November 29, 2021.  Claims 1-7 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on November 29, 2021 was received and has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “each subordinate region of the first region”.  However, claim 2 and parent claim 1 do not previously recite subordinate regions of the first region.  Therefore, it is unclear what this limitation is referring to.  As such, claim 2 is deemed indefinite by the Examiner.
Claim 3 recites “each subordinate region of the second region”.  However, claim 3 and parent claim 1 do not previously recite subordinate regions of the second region.  Therefore, it is unclear what this limitation is referring to.  As such, claim 3 is deemed indefinite by the Examiner.
Claim 4 is indefinite as depending from claim 3 and not remedying the deficiencies of claim 3.
Due to the indefinite nature of claims 2-4, the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2020/0410272).

	Consider claim 1, Seo et al. teaches:
	A sensor control apparatus comprising: 
	a readout control circuit (event rate controller, 130, figure 6, paragraph 0044) adapted to control an event-driven vision sensor (vision sensor, 100, paragraphs 0033, 0034 and 0048) including a sensor array (pixel array, 110, paragraph 0045) that includes sensors (pixel, PX) that generate event signals when a change in incident light intensity is detected (see paragraph 0045), in such a manner that the event signals are read out at a first frequency in a first region on the sensor array and that the event signals are read out at a second frequency higher than the first frequency in a second region on the sensor array (As shown in figure 5A, the pixel array includes regions of interest (ROI, i.e. second regions) and areas outside of the regions of interest (i.e. first regions), paragraph 0060.  As detailed in paragraphs 0062, 0064 and 0065, event signals from the regions of interest (EVS_I) are read out (i.e. at a second frequency) and event signals from outside of the regions of interest (EVS_NI) are not read out (i.e. read out at a frequency of 0) based on control signals from the readout control circuit (130).); and 
	a region setting circuit (ROI controller, 134, figure 12A, paragraph 0127) adapted to change at least part of the first region to the second region on a basis of the number of first event signals acquired by the readout in the first region within a given period of time or change at least part of the second region to the first region on a basis of the number of second event signals acquired by the readout in the second region within the given period of time (For instance, based on a number of events detected, the region setting circuit (134) may change from a mode in which event signals are only output from a region of interest (ROI) to a mode in which event signals are output from the entire array (i.e. wherein the entire array is turned into the second region), paragraphs 0114-0118.  Alternatively, based on a number of events detected, the size of the ROI may be changed, as detailed in paragraph 0127.  In another embodiment, the position of the ROI may be changed, as detailed in paragraphs 0141-0144 and shown in figure 14.).

	Claim 6 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1).

	Consider claim 7, Seo et al. teaches a non-transitory, computer readable storage medium containing a program for execution by a computer (“a non-transitory computer readable storage device (e.g., a memory), for example a solid state drive (SSD), storing a program of instructions, and a processor configured to execute the program of instructions”, paragraph 0044).
	The rest of claim 7 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1).
	
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 5, the prior art of record does not teach nor reasonably suggest that the readout control circuit performs control, in such a manner that the event signals are read out at a third frequency higher than the second frequency in a third region on the sensor array, in combination with the other elements recited in parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bobda et al. (US 2019/0325250) teaches determining events in captured image data (paragraph 0037) and using different clocks having different frequencies for separate regions of an imaging array based on saliency scores of the respective regions (paragraph 0050).
Zamir et al. (US 2018/0295298) teaches separately reading out different regions of an event sensor and counting the number of events in each region (see paragraph 0057).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696